Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 10, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 11,006,486 or US 10,455,647) in view of Goto (JP4915271) with citations made to attached machine translations.
Regarding claim 1, Yun teaches an induction heating device, comprising: a first working coil corresponding to a first heating area (Fig. 2 L4 and M3 or L3 and M2 Col. 7  lines 19-24); a second working coil corresponding to a second heating area (Fig. 2 L4 fourth heating coil and M3 indicator or L3 third heating coil and M2 indicator Col. 7  lines 19-24); a plurality of third working coils corresponding to a third heating area (Fig. 2 L1 first heating coil and L2 second heating coil, M1 indicator Col. 7  lines 19-24), the third working coils including an inner coil and an outer coil that are concentric to share a central point (Col. 7  lines 19-24 The first heating coil L1 and the second heating coil L2 may be concentric); a first power circuitry to selectively supply power to drive at least one of the first working coil or the inner coil (Col. 3 lines 11-15 first power supply unit and power supplied by the second power supply to the first heating coil); a second power circuitry to selectively supply power to drive at least one of the second working coil or the outer coil (Col. 3 lines 11-15 first power supply unit and power supplied by the second power supply to second heating coil); and a controller to manage power supplied by the first power circuitry and the second power circuitry (Control unit 100), wherein, when a user instructs (user interface 120) is received to concurrently activate the third heating area and at least one of the first heating area or the second heating area (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and first or second burner selection), the controller: manages at least one of the first power circuitry to supply power to the first working coil or the second power circuitry to supply power to the second coil (Col 2 lines 14-18 second AC power supply unit provides power to second heating coil) and manages the first power circuitry to supply power to the inner coil and the second power circuitry to not supply power to the outer coil (Col. 9 lines 25-35 cutting off power supply to coils not in use, Fig. 11 providing power to third coil and remaining power to the second coil, allows for remaining power to be 0A) but is silent on without comparing a requested output of the third heating area and a maximum output of the inner coil.
However, Goto teaches supply power to the inner coil and the second power circuitry to not supply power to the outer coil without comparing a requested output of the third heating area and a maximum output of the inner coil ([0028] inner coil output period provided before another period). 
Yun and Goto are considered to be analogous to the claimed invention because they are in the same field of inductive cook tops. It would have been obvious to have modified Yun to incorporate the teachings of Goto to supply power to the inner coil and the second power circuitry to not supply power to the outer coil without comparing output levels of other heating areas in order to improve the quality of cooking by repeatedly energizing the coils (Goto [0028]).
Regarding claim 3, Yun and Goto teach the induction heating device of claim 1, and Yun teaches wherein a distance between a central point of the first working coil and a central point of the second working coil is shorter than either of a distance between the central point of the first working coil and the central point of the inner coil and a distance between the central point of the second working coil and the central point of the inner coil (Fig. 2 distance between center of L3 and L4 appear shorter than the distance between the center of L1 and either L3 or L4).
Regarding 6, Yun and Goto teach the induction heating device of claim 1, and Yun teaches wherein the controller is further configured to manage the second power circuitry to not supply power to the outer coil (Col. 9 lines 28-33 cutoff power to burners not requiring operation), based on determining that a requested total output on the third heating area is less than or equal to a maximum output of the inner coil (Col. 14 lines 39-48 setting power of heating coils based on power to be consumed by the first heating coil).
Regarding claim 7, Yun and Goto teach the induction heating device of claim 1, and Yun teaches wherein the controller further manages the second power circuitry to supply power to the outer coil while the at least one of the first heating area or the second heating area are active based on determining that a requested total output on the third heating area is greater than a maximum output power of the inner coil (Col. 14 lines 39-48 setting power of heating coils based on power to be consumed by the first heating coil).
Regarding claim 10, Yun and Goto teach the induction heating device of claim 1, and Yun teaches, further comprising: a fourth working coil corresponding to a fourth heating area (Col. 18 lines 13-15 a third low power burner LB3 having a fifth heating coil L5, and a fourth low power burner LB4 having a sixth heating coil L6.); and a third power circuitry to selectively supply power to drive the fourth working coil (Fig 13. fifth rectifying unit (265)and fifth coil driving circuit (315) or sixth rectifying unit (266) and sixth coil driving circuit (316), connected to the second ac power supply unit), wherein, when the user instructs is received to concurrently activate the third heating area and the fourth heating area, the controller further: manages the third power circuitry to supply power to the fourth coil to activate the fourth heating area (Col. 18 lines 10-17 fifth heating coil turning on the fifth coil driving circuit), and manages the first power circuitry to supply power to the inner coil and the second power circuitry to not supply power to the outer coil to activate the third heating area (Col. 9 lines 25-35 cutting off power supply to coils not in use, Fig. 11 providing power to third coil and remaining power to the second coil, allows for remaining power to be 0A)..
Regarding claim 11, Yun and Goto teach the induction heating device of claim 1, and Yun teaches wherein the first power circuitry includes: a first pair of switches and a first pair of capacitors coupled to the first working coil (fourth coil driving unit 314 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other); and a second pair of switches and a second pair of capacitors coupled to the inner coil (first coil driving unit 311 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other), and wherein the second power circuitry includes: a third pair of switches and a third pair of capacitors coupled to the second working coil (third coil driving unit 313 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other); and a fourth pair of switches and a fourth pair of capacitors coupled to the outer coil (second coil driving unit 312 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other).
Regarding claim 12, Yun and Goto teach the induction heating device of claim 11, and Yun teaches wherein each of the first power circuitry and the second power circuitry further includes: a rectifying circuit (FIG. 12, the rectifying unit 260, rectifying circuit 261 and 262), and a smoothing circuit (Col. 8 line 41-43 each rectifying unit provided with a smoothing circuit SC).
Regarding claim 14, Yun and Goto teach the induction heating device of claim 11, and Yun teaches wherein: the first pair of switches are provided in series with each other, the first pair of capacitors are provided in series with each other and in parallel with the first pair of switches (fourth coil driving unit 314 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other), the second pair of switches are provided in series with each other, the second pair of capacitors are provided in series with each other and in parallel with the second pair of switches (first coil driving unit 311 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other), the third pair of switches are provided in series with each other, the third pair of capacitors are provided in series with each other and in parallel with the third pair of switches (third coil driving unit 313 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other) the fourth pair of switches are provided in series with each other, 34DOCKET NO.: DAE-0112 the fourth pair of capacitors are provided in series with each other and in parallel with the fourth pair of switches (second coil driving unit 312 Col. 16 lines 40 -50 coil driving circuit having a pair of switches Q1 and Q2 in series, and a pair of capacitors C1 and C2 in series, where switches and capacitors in parallel to each other).
Regarding claim 15, Yun and Goto teach the induction heating device of claim 11, and Yun teaches, wherein the controller, when managing power supplied by the first power circuitry and the second power circuitry, is further to provide respective switching signals to selectively activate or deactivate the switches of the first power circuitry and the second power circuitry (Col. 9 Lines 9-12 control unit 100 controls power supplied by power supply to be transmitted to internal components).

Claims 2, 4-5, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 11,006,486 or US 10,455,647) in view of Goto (JP4915271) in further view of Takeshi (EP 2914059) with citations made to attached machine translations.
Regarding claim 2, Yun and Goto teach the induction heating device of claim 1, but are silent on wherein a distance between a central point of the first working coil and the central point of the inner coil, and a 30DOCKET NO.: DAE-0112 distance between a central point of the second working coil and the central point of the inner coil are the same.
However Takeshi teaches wherein a distance between a central point of the first working coil and the central point of the inner coil, and a 30DOCKET NO.: DAE-0112distance between a central point of the second working coil and the central point of the inner coil are the same (Col 2 lines 20-25 formation includes concentric coils and arranging coils in a matrix, the coils would be equidistant from center points of each formation of the coils).
Yun, Goto, and Takeshi are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Goto to incorporate the teachings of Takeshi to have the coils placed equidistant to each other in order to efficiently heat loads of various shapes (Takeshi Col 2 lines 15-19).
Regarding claim 4, Yun and Goto teach the induction heating device of claim 1, and Yun teaches wherein, when the at least one of the first heating area or the second heating area is to be deactivated while the third heating area remains active (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and not the first or second burner selection), the controller: manages the at least one of the first power circuitry to stop supplying power to the first working coil or the second power circuitry to stop supplying power to the second coil (Col. 9 lines 28-33 cutoff power to burners not requiring operation), but is silent on manages the second power circuitry to supply power to the outer coil.
However Takeshi teaches manages the second power circuitry to supply power to the outer coil (Col 5 lines 3-4, 6-11 supply power to second heating coil, the outer coil).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Goto to incorporate the teachings of Takeshi to include supplying power only to the inner coil, so the induction heating device is able to supply power independently or simultaneously without interference sounds from the heating coils (Takeshi Col 18 lines 46-53).
Regarding claim 5, Yun, Goto, and Takeshi teach the induction heating device of claim 4, and Yun teaches wherein the controller manages the first power circuitry to supply power to the inner coil when the third heating area is active while the first and second heating areas are inactive (Col. 3 lines 11-15 first power supply unit and power supplied by the second power supply to the first heating coil); but is silent on second power circuitry supplies power to the outer coil.
However Takeshi teaches second power circuitry supplies power to the outer coil (Col 5 lines 3-4, 6-11 supply power to second heating coil, the outer coil).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Goto to incorporate the teachings of Takeshi to include supplying power only to the inner coil, so the induction heating device is able to supply power independently or simultaneously without interference sounds from the heating coils (Takeshi Col 18 lines 46-53).
Regarding claim 16, Yun teaches an induction heating device, comprising: a first working coil corresponding to a first heating area (Fig. 2 L4 and M3 or L3 and M2 Col. 7  lines 19-24); a second working coil corresponding to a second heating area (Fig. 2 L4 fourth heating coil and M3 indicator or L3 third heating coil and M2 indicator Col. 7  lines 19-24); a plurality of third working coils corresponding to a third heating area (Fig. 2 L1 first heating coil and L2 second heating coil, M1 indicator Col. 7  lines 19-24), the third working coils including an inner coil and an outer coil that are concentric to share a central point (Col. 7  lines 19-24 The first heating coil L1 and the second heating coil L2 may be concentric); a first power circuitry to selectively supply power to drive at least one of the first working coil or the inner coil (Col. 3 lines 11-15 at least one of power supplied by the first power supply unit and power supplied by the second power supply unit is provided to the first heating coil); a second power circuitry to selectively supply power to drive at least one of the second working coil or the outer coil (Col. 3 lines 11-15 and the other one is provided to at least one of the second heating coil, the third heating coil, and the fourth heating coil); and a controller to manage power supplied by the first power circuitry and the second power circuitry (control unit 100), wherein, when a user instructs (user interface 120) is received to activate the third heating area, the controller:  35DOCKET NO.: DAE-0112manages the first power circuitry when at least one of the first heating area or the second heating area is active (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and first or second burner selection), manages the first power to supply power to the inner coil and the second power circuitry to not supply power to the outer coil (Col. 9 lines 25-35 cutting off power supply to coils not in use, Fig. 11 providing power to third coil and remaining power to the second coil, allows for remaining power to be 0A) but is silent on manages the first power circuitry to supply power to the inner coil when the first heating area and the second heating area are inactive and supply power to the inner coil and the second power circuitry to not supply power to the outer coil without comparing a requested output of the third heating area and a maximum output of the inner coil.
However, Goto teaches supply power to the inner coil and the second power circuitry to not supply power to the outer coil without comparing a requested output of the third heating area and a maximum output of the inner coil ([0028] inner coil output period provided before another period). 
It would have been obvious to have modified Yun to incorporate the teachings of Goto to supply power to the inner coil and the second power circuitry to not supply power to the outer coil without comparing output levels of other heating areas in order to improve the quality of cooking by repeatedly energizing the coils (Goto [0028]).
However Takeshi teaches the controller manages the first power circuitry to supply power to the inner coil when the first heating area and the second heating area are inactive (Col 5 lines 3-4, 12-14 supply power to the first heating coil, the inner coil).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Goto to incorporate the teachings of Takeshi to include supplying power only to the inner coil, so the induction heating device is able to supply power independently or simultaneously without interference sounds from the heating coils (Takeshi Col 18 lines 46-53).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 11,006,486 or US 10,455,647) and Goto (JP4915271) as applied to claim 1 above, in further view of Do (KR 20170075913).
Regarding claim 8 and 18, Yun and Goto teach the induction heating device of claim 1, and Yun teaches wherein when the user instructs is received to concurrently activate both the first heating area and the second heating area (Col. 12 lines 7-15 user selects the burner to be controlled, first and second burner selection), but is silent on the controller manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of the first working coil and a resonance frequency of the second working coil is outside of a reference range of values.
However Do teaches the controller manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of the first working coil and a resonance frequency of the second working coil ([0064] control unit 20, difference between resonance frequencies) is outside of a reference range of values ([0071] absolute value of difference between resonance frequency larger than lowest frequency in audible frequency range).
Yun, Goto, and Do are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Goto to incorporate the teachings of Do to calculate and compare the difference between resonance frequencies to determine whether interreference noise has occurred or not (Do [0064]).
Regarding claim 9, Yun and Goto teach the induction heating device of claim 1, and Yun teaches when the third heat area is to be active concurrently with at least one of the first heating area or the second heating area coil (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and first or second burner selection), but is silent on wherein the controller further manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of an active one of the first working coil or the second working coil and a resonance frequency of the inner coil is outside of a reference range of values.
However, Do teaches the controller further manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of an active one of the first working coil or the second working coil and a resonance frequency of the inner coil ([0064] control unit 20, difference between resonance frequencies) is outside of a reference range of values ([0071] absolute value of difference between resonance frequency larger than lowest frequency in audible frequency range).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun and Goto to incorporate the teachings of Do to calculate and compare the difference between resonance frequencies to determine whether interreference noise has occurred or not (Do [0064]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 11,006,486 or US 10,455,647), Goto (JP4915271), and Takeshi (EP 2914059) as applied to claim 16 above, in further view of Do (KR 20170075913).
Regarding claim 18, Yun, Goto, and Takeshi teach the induction heating device of claim 16, and Yun teaches wherein when the user instructs is received to concurrently activate both the first heating area and the second heating area (Col. 12 lines 7-15 user selects the burner to be controlled, first and second burner selection), but is silent on the controller manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of the first working coil and a resonance frequency of the second working coil is outside of a reference range of values.
However Do teaches the controller manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of the first working coil and a resonance frequency of the second working coil ([0064] control unit 20, difference between resonance frequencies) is outside of a reference range of values ([0071] absolute value of difference between resonance frequency larger than lowest frequency in audible frequency range).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun, Goto, and Takeshi to incorporate the teachings of Do to calculate and compare the difference between resonance frequencies to determine whether interreference noise has occurred or not (Do [0064]).
Regarding claim 9 and 19, Yun, Goto, and Takeshi teach the induction heating device of claim 16, and Yun teaches when the third heat area is to be active concurrently with at least one of the first heating area or the second heating area coil (Col. 12 lines 7-15 user selects the burner to be controlled, high power burner selection and first or second burner selection), but is silent on wherein the controller further manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of an active one of the first working coil or the second working coil and a resonance frequency of the inner coil is outside of a reference range of values.
However, Do teaches the controller further manages the first power circuitry and the second power circuitry such that an absolute value of a difference between a resonance frequency of an active one of the first working coil or the second working coil and a resonance frequency of the inner coil ([0064] control unit 20, difference between resonance frequencies) is outside of a reference range of values ([0071] absolute value of difference between resonance frequency larger than lowest frequency in audible frequency range).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun, Goto, and Takeshi to incorporate the teachings of Do to calculate and compare the difference between resonance frequencies to determine whether interreference noise has occurred or not (Do [0064]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yun (US 11,006,486 or US 10,455,647), Goto (JP4915271), and Takeshi (EP 2914059) in further view of Isogai (JP2006004846A) with citations made to attached machine translation.
Yun, Goto, and Takeshi teach the induction heating device of claim 12, but are silent on wherein the smoothing circuit in one of the first power circuitry or the second power circuitry includes: an inductor provided in series with the respective switches and the respective capacitors in the one of the first power circuitry or the second power circuitry; and a capacitor provided in parallel to the respective switches and the respective capacitors in the one of the first power circuitry or the second power circuitry.
However, Isogai teaches the smoothing circuit in one of the first power circuitry or the second power circuitry includes: an inductor provided in series with the respective switches and the respective capacitors in the one of the first power circuitry or the second power circuitry; and a capacitor provided in parallel to the respective switches and the respective capacitors in the one of the first power circuitry or the second power circuitry ([0007] choke coil 103 and smoothing capacitor 104, Fig. 3).
Yun, Goto, Takeshi, and Isogai are considered to be analogous to the claimed invention because they are in the same field of induction cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yun, Goto, and Takeshi to incorporate the teachings of Isogai to have the smoothing circuit include and inductor and capacitor to smooth voltages from the DC power supply before providing it to an inverter (Isogai [0048]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        8/10/22

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761